Judgment, Supreme Court, New York County (William Wetzel, J.), rendered January 27, 2003, convicting defendant, upon his plea of guilty, of attempted sodomy in the first degree, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
The court properly denied, without a hearing, defendant’s motion to withdraw his guilty plea. The court considered the written motion and reviewed defendant’s file. Defendant received a reasonable opportunity to present his claims through his written submission, and had an opportunity to address the court, at which time he merely restated his unelaborated claim of innocence. Defendant’s claims of innocence and of ineffective assistance of counsel were entirely conclusory, and his plea colloquy contradicted his claims and established the voluntariness of the plea (see e.g. People v Martinez, 289 AD2d 70 [2001], lv denied 97 NY2d 757 [2002]; People v Falas, 286 AD2d 651 [2001], lv denied 97 NY2d 728 [2002]; People v Black, 279 AD2d 421 [2001], lv denied 96 NY2d 780 [2001]). Concur—Buckley, P.J., Andrias, Sullivan, Friedman and Gonzalez, JJ.